FILE COPY




   BRIAN QUINN
    Chief Justice
                                   Court of Appeals                              VIVIAN LONG
                                                                                     Clerk

JAMES T. CAMPBELL
      Justice
                                    Seventh District of Texas                  MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                  Potter County Courts Building                  P. O. Box 9540
                                                                                   79105-9540
                                   501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                     Amarillo, Texas 79101-2449                    (806) 342-2650

                                  www.txcourts.gov/7thcoa.aspx

                                       August 28, 2015

John Bennett                                     Warren L. Clark
Attorney at Law                                  Asst. Criminal District Attorney
P. O. Box 19144                                  Randall County Justice Center
Amarillo, TX 79114                               2309 Russell Long Blvd., Suite 120
* DELIVERED VIA E-MAIL *                         Canyon, TX 79015
                                                 * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-15-00181-CR, 07-15-00182-CR
          Trial Court Case Numbers: 18,607-B, 18,608-B

Style: Michael Don Denton v. The State of Texas

Dear Counsel:

          Appellant’s brief is filed Thursday, August 27, 2015.

                                                           Very truly yours,
                                                           Vivian Long
                                                           VIVIAN LONG, CLERK